 

EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made and effective as of October 12,
2020 between Everest Global Services, Inc., a Delaware corporation (the
"Company"), and Mark Kociancic  (the "Executive").

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and

WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship; and

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

ENGAGEMENT. 

The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement
or as may otherwise be agreed to by the parties.

TITLE AND DUTIES.  

During his employment by the Company, the Executive shall serve as Executive
Vice President and Chief Financial Officer of Everest Re Group, Ltd. (“Group”). 
Executive will report to the Group Chief Executive Officer (“Group CEO”) and
shall perform duties consistent with this position and as the Group CEO shall
request, shall abide by Company policies as such policies may be amended from
time to time, and shall devote his full business time and best efforts to his
duties hereunder and the business and affairs of the Company (except during
vacation periods and periods of illness or other incapacity).  The Executive may
volunteer a reasonable portion of his non-working time to charitable, civic and
professional organizations, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private "for profit" company
without the prior consent of the Group CEO.  Executive will be based at the
Company's principal headquarters facility currently located in Liberty Corner,
New Jersey, subject to customary travel and business requirements.

TERM.  

Executive’s term of employment shall commence as of the later of (i) October 12,
2020 or (ii) the date on which Executive is released from any notice period
and/or non-competition restriction by his current employer (“Term Commencement
Date”) or such other date as may be mutually agreed upon and shall continue in
effect up through and including the third anniversary of the Term Commencement
Date (“Term Conclusion Date”), unless sooner terminated in accordance with this
Agreement or as may otherwise be agreed to by the parties.

COMPENSATION.  

Base Salary.  During the Term, Executive's base salary ("Base Salary") shall be
$875,000 per annum, subject to increases, if any, as determined and approved by
the Compensation Committee of Group’s Board of Directors (the “Compensation
Committee”). The Base Salary shall be paid in accordance with the Company's
normal payroll practices in effect from time to time. 

--------------------------------------------------------------------------------

Annual Incentive Bonus. During the Term, Executive shall be eligible to
participate in an annual incentive bonus program or plan established by Group,
and subject to the approval of Group’s shareholders if required by law, or in an
alternative bonus to be consistent with current market industry practice.
Executive's target annual incentive bonus will be 130% of Base Salary. 

Executive shall be entitled to a one-time sign-on bonus of five hundred thousand
U.S. dollars ($500,000) (the “Minimum Bonus”). 

Executive shall also be eligible to receive a prorated performance incentive
bonus for the 2020 fiscal year based on actual performance achieved against
certain financial performance metrics adopted by the Compensation Committee as
part of the executive performance incentive plan and calculated in the following
manner:

1)      A determination is made as to the potential bonus Executive would have
been eligible to receive based on the financial metrics adopted by the
Compensation Committee in accordance with the executive performance incentive
plan had Executive been employed by the Company for the entire 2020 fiscal.

2)      The potential bonus is then prorated for the period in 2020 that
Executive is in the employ of the Company (the “Performance Bonus”). The pro
rata portion shall be calculated based on actual business days the Executive is
employed by the Company during calendar year 2020 divided by the total annual
business days for the 2020 calendar year.

3)      If the Performance Bonus exceeds the Minimum Bonus, Executive shall be
entitled to receive the excess amount. 

Executive shall be paid the incentive bonus awards referred to in sections (i)
and (ii) above no later than March 15, 2021, provided that Executive is employed
by the Company on the date of payment.

Executive Stock Based Incentive Plan.  During the Term, the Executive shall be
eligible to participate in and receive such equity incentive compensation as may
be granted by the Compensation Committee from time to time pursuant to the
Everest Re Group, Ltd. 2020 Stock Incentive Plan, as such plan may then be in
effect and as it may be amended or superseded from time to time or any successor
plan (the "Stock Plan"). Executive’s target value for equity compensation shall
be 170% of Executive's Base Salary as applicable to the fiscal year prior to the
calendar year in which the Compensation Committee makes its determination to
grant such a share award.  All equity awards to the Executive under the Stock
Plan shall be determined by the Compensation Committee in its sole discretion. 
Except as expressly set forth in this Agreement, all equity awards shall be
subject to the terms of the Stock Plan. 

Sign On Equity Grant.  In consideration of Executive’s agreement to enter into
this Agreement and in recognition of the need to retain the Executive in the
future and subject to the Executive commencing his duties in accordance with
this Agreement on the Term Commencement Date,  or such other date as may be
mutually agreed to between the Parties, the Company has agreed, subject to
approval and award by the Compensation Committee, to make a one-time grant of
restricted shares with a target value equal to five million U.S. dollars
($5,000,000) (the “Retention Grant”).  The number of shares subject to the
Retention Grant will be determined by dividing the applicable target value by
the closing price of a common share of Group on the New York Stock Exchange on
the date of the next meeting of the Compensation Committee after the effective
date of this Agreement at which the Compensation Committee approves and awards
the Retention Grant (the “Grant Date”). The Retention Grant will be subject to
the terms and conditions of the 2020 Stock Incentive Plan.

--------------------------------------------------------------------------------

Subject to the Executive’s continued employment throughout the applicable
vesting period, the restricted shares of the Retention Grant shall vest over a
five (5)-year period with one-fifth of the total amount vesting on each of the
first five anniversaries of the Grant Date. If the Executive is terminated
without Cause (as defined below), or due to Disability (as defined below), or
due to death, or if the Executive resigns for Good Reason (as defined below)
(each such termination referred to as a “Vesting Termination”), then subject to
(except in the case of Executive’s death) the Executive signing and not revoking
a release of claims as required pursuant to Section 6(h) below, the Executive
will become fully vested in the Retention Grant to the extent not previously
vested. The release must be executed, and any revocation period must have
expired, within sixty (60) days after such termination date. 

Notwithstanding the foregoing, in the event the Executive incurs a termination
with Cause or if the Executive resigns without Good Reason, or in the event the
release does not become effective within sixty (60) days after termination date
as required following a Vesting Termination, the Executive shall immediately
forfeit any portion of the Retention Grant not previously vested as of the date
of termination.

BENEFITS.  

Employer Benefit Plans.  While in the employ of the Company, Executive shall be
eligible to participate, on terms which are generally available to the other
senior executives of the Company and subject to the eligibility requirements of
the applicable Company plans as in effect from time to time, in the Company’s
deferred compensation, medical, dental, vacation, life insurance and disability
programs and other benefits that may become generally available to the Company’s
senior executives from time to time.

Business Expenses.  The Executive is authorized to incur and the Company shall
either pay directly or reimburse the Executive for ordinary and reasonable
expenses in connection with the performance of his duties hereunder including,
but not limited to, expenses for transportation, business meals, travel and
lodging, professional fees, and similar items. The Executive agrees to comply
with Company policies with respect to reimbursement and record keeping in
connection with such expenses.

Retirement Benefits.  Executive shall be eligible to participate in the
Company's existing tax-qualified defined contribution retirement plan and the
Company's defined contribution supplemental retirement and excess benefit plans
(collectively “SERP”), as they may be in effect from time to time.  

(d)        Car Allowance. The Company shall provide Executive $1,000 per month
as a car allowance to be applied toward the purchase or lease of a vehicle. This
car allowance will be paid to Executive as part of the standard payroll and will
be reported as income on Executive’s year-end W-2 form

TERMINATION OF EMPLOYMENT.  

            The employment of the Executive hereunder may be terminated by the
Company at any time, subject to the Company providing the compensation and
benefits in accordance with the terms of this Section 6, which shall constitute
the Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment, and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event.

 

Termination Due To Death Or Disability.  In the event of the Executive's death,
Executive's employment shall automatically cease and terminate as of the date of
death. If Executive shall become incapacitated by reason of sickness, accident
or other physical or mental disability, as such incapacitation is certified in
writing by a physician chosen by the Company and reasonably acceptable to
Executive (or his spouse or representative if in the Company's reasonable
determination Executive is not then able to exercise sound judgment), and shall
therefore be unable to perform his duties hereunder for a period of either (i)
one hundred twenty consecutive days, or (ii) more than six months in any twelve
month period, with reasonable accommodation as required by law, then to the
extent consistent with applicable law, Executive shall be considered "Disabled"
and the employment of Executive hereunder and this Agreement may be terminated
by Executive or the Company upon thirty (30) days' written notice to the other
party following such certification. 

--------------------------------------------------------------------------------

In the event of the termination of employment due to Executive's death or
disability, Executive or his estate or legal representatives shall be entitled
to receive:

payment for all accrued but unpaid Base Salary as of the date of Executive's
termination of employment;

reimbursement for expenses incurred by the Executive pursuant to Section 5(b) up
to and including the date on which employment is terminated;

any earned benefits to which the Executive may be entitled as of the date of
termination pursuant to the terms of any compensation or benefit plans
(including, for the avoidance of doubt, any equity plans) to the extent
permitted by such plans (with the payments described in subsections (i) through
(iii) of this Section 6(a), in each case payable at the time they would have
been payable but for such termination, collectively called the "Accrued
Payments");

any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date;

if employment termination occurs prior to the end of any fiscal year, a pro rata
annual incentive bonus for such fiscal year in which employment termination
occurs (based on actual business days in such fiscal year prior to such
employment termination, divided by the total annual business days) determined
and paid based on actual performance achieved for that fiscal year against the
performance goals for that fiscal year.

Termination For Cause.  The Company may, at any time, terminate Executive's
employment for Cause.  The term "Cause" for purpose of this Agreement shall mean
(i) repeated and gross negligence in fulfillment of, or repeated failure of
Executive to fulfill, his material obligations under this Agreement, (ii)
material willful misconduct by Executive in respect of his obligations
hereunder, (iii) conviction of any felony, or any crime of moral turpitude, or
(iv) a material breach in trust committed in willful or reckless disregard of
the interests of the Company or its affiliates or undertaken for personal gain,
provided that no such determination may be made until Executive has been given
written notice detailing the specific event(s) constituting such Cause and an
opportunity to appear before the Group Board (with legal counsel if so requested
in writing by Executive) to discuss, and if possible cure, the specific
circumstances alleged to give rise to such Cause.

In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive only payment of
the Accrued Payments.  The Company shall have no further obligations to
Executive.

Termination without Cause or for Good Reason.  The Company may terminate
Executive's employment hereunder without Cause at any time.  Such notice shall
specify the effective date of the termination of Executive's employment.  The
Executive may terminate his employment for Good Reason by providing 30 days'
prior written notice to the Company.  In the event of the termination of
Executive's employment under this Section 6(c) without Cause or by the Executive
for Good Reason, in each case prior to or more than 24 months following a
Material Change (as defined in the Everest Reinsurance Group, Ltd. Senior
Executive Change of Control Plan, as amended and restated effective November 17,
2015), then Executive shall be entitled to:

payment of the Accrued Payments;

a separation allowance, payable in equal installments in accordance with normal
payroll practices over a 12 month period beginning immediately following the
date of termination, equal to (2) times the sum of the Executive's then Base
Salary;

payment of any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;

--------------------------------------------------------------------------------

all of Executive's then unvested restricted stock or restricted stock units
granted to Executive will continue to vest and restrictions lapse in accordance
with their respective terms over the 12 month period immediately following such
termination date, conditioned on the Company receiving from Executive the
release of claims referred to in Section 6(h) below;

the Company shall arrange for the Executive to continue to participate on
substantially the same terms and conditions as in effect for the Executive
(including any required contribution) immediately prior to such termination, in
the disability and life insurance programs provided to the Executive pursuant to
Section 5(a) hereof until the earlier of (i) the end of the 12 month period
beginning on the effective date of the termination of Executive's employment
hereunder, or (ii) such time as the Executive is eligible to be covered by
comparable benefit(s) of a subsequent employer.  The foregoing of this Section
6(c)(v) is referred to as "Benefits Continuation".  In addition, the Company
agrees to pay Executive a lump sum cash payment in order to enable Executive to
pay for medical and dental coverage (through COBRA or otherwise) that is
comparable to the medical and dental coverage in effect for Executive (and his
dependents, if any) immediately prior to his termination of employment, with
such cash amount equal to the cost of the premiums for such coverage that would
apply if Executive were to elect COBRA continuation coverage under the Company’s
medical and dental plans following his termination of employment and continue
such coverage for the 12 month period beginning on the date of Executive’s
termination of employment.  The Executive agrees to notify the Company promptly
if and when he begins employment with another employer and if and when he
becomes eligible to participate in any benefit or other welfare plans, programs
or arrangements of another employer.

For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature or
status of his position or responsibilities; (ii) a change in the reporting
structure where Executive finds himself no longer reporting to the Group CEO;
(iii) a reduction by the Company in the Base Salary set forth in this Agreement;
or (iv) a material breach of this Agreement by the Company.  Provided that the
Executive may only exercise his right to terminate this Agreement for Good
Reason within the 60 day period immediately following the occurrence of any of
the events described in subsections (i) through (iv) above if:

·         Executive provides written notice of such event or breach to the
Company; and

·         such breach is not remedied by the Company or the parties fail to
renegotiate the pertinent terms of the Agreement in good faith within 30 days of
Company receiving written notice of the breach.

 

Termination of Employment without Cause or for Good Reason following a
Change-in-Control.  If the Company terminates Executive's employment without
Cause or Executive terminates his employment for Good Reason, in each case
within 24 months following a Material Change (as defined in the Everest
Reinsurance Group, Ltd. Senior Executive Change of Control Plan, as amended and
restated effective November 17, 2015), the Company’s sole obligation will be to
provide to Executive the benefits provided in that Change of Control Plan.

Voluntary Termination by the Executive without Good Reason.  In the event
Executive terminates his employment without Good Reason, he shall provide 90
days prior written notice of such termination to the Company. Upon such
voluntary termination, the Executive will be entitled to the Accrued Payments.
Without limiting all other rights and remedies of the Company under this
Agreement or otherwise, a termination of employment by the Executive without
Good Reason upon proper notice, will not constitute a breach by the Executive of
this Agreement.

Resignation from all Boards.  Upon any termination or cessation of Executive's
employment with the Company, for any reason, Executive agrees immediately to
resign, and any notice of termination or actual termination or cessation of
employment shall act automatically to effect such resignation, from any position
on the Board and on any board of directors of any subsidiary or affiliate of the
Company.

Non-Disparagement.  Upon Executive’s termination or cessation of employment with
the Company, neither party shall make any comments, oral or written, or take any
other action that could be construed as materially disparaging to the other.

--------------------------------------------------------------------------------

Release of Claims as Condition.  The Company's obligation to pay the separation
allowance and provide all other benefits and rights (including equity vesting)
referred to in this Agreement shall be conditioned upon the Executive having
delivered to the Company an executed full and unconditional release of claims
against the Company, its parent entities, affiliates, employee benefit plans and
fiduciaries, officers, employees, directors, agents and representatives
satisfactory in form and content to the Company's counsel.

Termination and Clawback.  Notwithstanding anything in this Agreement to the
contrary, if the Executive engages in material willful misconduct in respect of
his obligations hereunder, including, but not limited to, fraudulent misconduct,
during the term of this Agreement or during the period in which he is otherwise
entitled to receive payments hereunder following his termination of employment,
then (1) the Executive shall be required to repay to the Company any incentive
compensation (including equity awards) paid to the Executive during or with
respect to the period in which he engaged in such misconduct, as determined by a
majority of the Board of Directors of Group in its sole discretion, provided
that no such determination may be made until Executive has been given written
notice detailing the specific event constituting such material willful
misconduct and an opportunity to appear before the Group Board (with legal
counsel if so requested in writing by Executive) to discuss, and if possible
cure, the specific circumstances alleged to give rise to the material willful
misconduct; and (2) upon such determination, if Executive has begun to receive
payments or benefits under Section 6(c)(ii), (iii), (iv) and (v), then such
payments and benefits shall immediately terminate, and Executive shall be
required to repay to the Company the payments and the value of the benefits
previously provided to him hereunder.

No Mitigation.  Except as provided in section 6(c)(v), in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by Executive as a result of subsequent employment.

Time for Payment.  Subject to the terms and conditions set forth in Section 14,
and except as otherwise expressly stated herein, benefits payable pursuant to
this Section 6, if any, shall be paid within sixty (60) days following
Executive’s termination of employment.

AGREEMENT RENEWAL/RENEGOTIATION.

 

Agreement to Extend or Renegotiate. The Parties agree to meet and discuss an
extension or renegotiation of this Agreement no later than 4 months before the
Term Conclusion Date.  Any such extension or renegotiation of the terms and
conditions of this Agreement shall be mutually agreed upon and submitted in
writing to the Executive.

Automatic Renewal. If the Parties fail to agree upon a mutually acceptable
extension or renegotiation of the terms of this Agreement in accordance with
this Section 7(a), then upon the Term Conclusion Date this Agreement shall
continue in full force and effect and all terms and conditions contained herein
shall continue to apply and be enforceable subject to the following exceptions:

The provisions of Section 3 – TERM are deleted and replaced with the following:

“This Agreement shall commence as of' September 8, 2020 (“Term Commencement
Date”), and shall continue indefinitely unless sooner terminated in accordance
with this Agreement or as may otherwise be agreed to by the Parties.”

The provisions of Section 4(a) are deleted and replaced with the following:

“Base Salary.  Executive's base salary ("Base Salary") in effect at the most
recent Term Conclusion Date shall continue to be paid in accordance with the
Company's normal payroll practices in effect from time to time.”

 

INDEMNIFICATION.  

--------------------------------------------------------------------------------

The Company agrees that the Executive shall be covered and insured up to the
full limits provided by all directors and officers insurance which the Company
then maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors), subject to applicable deductibles and to
the terms and conditions of such policies.

ARBITRATION.  

The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 12 and 13 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive’s employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:

Any such arbitration shall be heard by a single arbitrator. Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").

All attorneys' fees and costs of the arbitration shall in the first instance be
borne by the respective party incurring such costs and fees, but the arbitrator
shall have the discretion to award costs and/or attorneys' fees as he or she
deems appropriate under the circumstances. The parties hereby expressly waive
punitive damages, and under no circumstances shall an award contain any amounts
that are in any way punitive in nature.

Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

It is intended that controversies or claims submitted to arbitration under this
Section 9 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the view or opinions of any persons concerning them, shall be disclosed to third
persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration.

Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York, New
York Resolutions Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in New Jersey (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company’s other
rights).

 

ENFORCEABILITY.  

It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement.  Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.

ASSIGNMENT.  

This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).

--------------------------------------------------------------------------------

NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE; COOPERATION.  

Executive acknowledges that as a result of the services to be rendered to the
Company hereunder, Executive will be brought into close contact with many
confidential affairs of the Company, its parents, subsidiaries and affiliates,
not readily available to the public. Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and other countries; and that the Company competes with other
organizations that are or could be located in any part of the United States or
the world.

In recognition of the foregoing, Executive covenants and agrees that, except as
is necessary in providing services under this Agreement, or as required by law
or pursuant to legal process or in connection with an administrative proceeding
before a governmental agency, Executive will not knowingly use for his own
benefit nor knowingly divulge any Confidential Information and Trade Secrets of
the Company, its parents, subsidiaries and affiliated entities, which are not
otherwise in the public domain and, so long as they remain Confidential
Information and Trade Secrets not in the public domain, will not disclose them
to anyone outside of the Company either during or after his employment.  For the
purposes of this Agreement, "Confidential Information" and "Trade Secrets" of
the Company mean information which is proprietary and secret to the Company, its
parents, subsidiaries and affiliated entities.  It may include, but is not
limited to, information relating to present future concepts and business of the
Company, its parents, subsidiaries and affiliates, in the form of memoranda,
reports, computer software and data banks, customer lists, employee lists,
books, records, financial statements, manuals, papers, contracts and strategic
plans.  As a guide, Executive is to consider information originated, owned,
controlled or possessed by the Company, its subsidiaries or affiliated entities
which is not disclosed in printed publications stated to be available for
distribution outside the Company, its parents, subsidiaries and affiliated
entities as being secret and confidential. In instances where doubt does or
should reasonably be understood to exist in Executive's mind as to whether
information is secret and confidential to the Company, its parents, subsidiaries
and affiliated entities, Executive agrees to request an opinion, in writing,
from the Company as to whether such information is secret and confidential.

Executive will deliver promptly to the Company on termination of his employment
with the Company, or at any other time the Company may so request, all
memoranda, notes, records, reports and other documents relating to the Company,
its parents, subsidiaries and affiliated entities, and all property owned by the
Company, its parents, subsidiaries and affiliated entities, which Executive
obtained while employed by the Company, and which Executive may then possess or
have under his control.

Executive will promptly disclose to the Company all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of the Company, its parents, subsidiaries and affiliated
entities (collectively "Developments"), conceived or developed during
Executive's employment with the Company and based upon information to which he
had access during the term of employment, whether or not conceived during
regular working hours, though the use of Company time, material or facilities or
otherwise. All such Developments shall be the sole and exclusive property of the
Company, and upon request Executive shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder. Executive agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company.  If the
Company is unable because of Executive's mental or physical incapacity to secure
Executive's signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.

--------------------------------------------------------------------------------

The Executive agrees that, for a period of twelve (12) months after the
termination or cessation of the Executive's employment with the Company for any
reason, (except that the time period of such restrictions shall be extended by
any period during which the Executive is in violation of this Section 12(e) the
Executive will not:

directly or indirectly solicit, attempt to hire, or hire any employee of the
Company (or any person who may have been employed by the Company, its
subsidiaries or affiliates, during the last year of the Executive's employment
with the Company), or assist in such hiring by any other person or business
entity or encourage, induce or attempt to induce any such employee to terminate
his or her employment with the Company, its subsidiaries or affiliates; or

take action intended to encourage any vendor, supplier, broker, customer, client
or trading partner of the Company, its subsidiaries or affiliates to cease to do
business with the Company or its subsidiaries or affiliates or materially reduce
the amount of business the vendor, supplier, broker, customer, client or trading
partner does with the Company or its subsidiaries or affiliates; or

materially disparage the Company, its parents, subsidiaries or affiliates or
their officers and directors and employees.

Executive agrees to cooperate with the Company, during the term of this
Agreement and at any time thereafter (including following Executive's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company, its parents, subsidiaries and
affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or its affiliates,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the  representatives or counsel to the Company or its
affiliates, as requested; provided, however that it does not materially
interfere with his then current professional activities.  The Company agrees to
reimburse Executive for all reasonable expenses actually incurred in connection
with his provision of testimony or assistance.

NON-COMPETITION AGREEMENT.  

The Executive agrees that throughout the term of his employment, and for a
period of twelve (12) months after termination or cessation of employment for
any reason (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 13),
Executive will not engage in, participate in, carry on, own, or manage, directly
or indirectly, either for himself or as a partner, stockholder, investor,
officer, director, employee, agent, independent contractor, representative or
consultant of any person, partnership, corporation or other enterprise, in any
"Competitive Business" in any jurisdiction in which the Company or its
affiliates and subsidiaries actively conducts business.  For purposes of this
Section 13, "Competitive Business" means the property and casualty insurance or
property and casualty reinsurance business.

The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".

The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 13 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business. 

Executive agrees that the remedy at law for any breach or threatened breach of
any covenant contained in Sections 12 and 13 will be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.

TAXES.  

All payments to be made to and on behalf of the Executive under this Agreement
will be subject to required withholding of federal, state and local income,
employment and excise taxes, and to related reporting requirements.

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, it is the intention
of the parties that this Agreement comply with or be exempt from Section 409A of
the Internal Revenue Code (the “Code”) and any regulations and other guidance
issued thereunder, and this Agreement and the payment of any benefits hereunder
shall be operated and administered accordingly.  Specifically, but not by
limitation, the Executive agrees that if, at the time of termination of
employment, the Company is considered to be publicly traded and he is considered
to be a specified employee, as defined in Section 409A of the Code, then such
payments to be made hereunder as a result of his termination of employment that
are deferred compensation for purposes of Section 409A of the Code shall be
deferred to the end of the six-month period beginning on the date of such
termination or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive’s estate following his death, if and
to the extent the delay in such payment is necessary in order to comply with the
requirements of Section 409A of the Code.

With respect to any amount of expenses eligible for reimbursement that is
required to be included in the Executive’s gross income for federal income tax
purposes, such expenses shall be reimbursed to the Executive no later than
December 31 of the year following the year in which the Executive incurs the
related expenses.  In no event shall the amount of expenses (or in-kind
benefits) eligible for reimbursement in one taxable year affect the amount of
expenses (or in-kind benefits) eligible for reimbursement in any other taxable
year (except for those medical reimbursements referred to in Section 105(b) of
the Internal Revenue Code of 1986), nor shall Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit. 

If benefits payable hereunder constitute deferred compensation within the
meaning of Section 409A of the Code, then Executive shall execute and deliver to
the Company such release within 60 days following the receipt of the general
release (which shall be provided on or prior to termination), or if later,
immediately following the expiration of any revocation period required by law. 
Amounts that would have otherwise been payable during such 60-day period shall
be accumulated and paid on the 60th day following Executive’s termination,
provided such release shall have been executed and such revocation periods shall
have expired (subject to the six-month delay provision under Section 409A of the
Code, if applicable).  If a bona fide dispute exists, then Executive shall
deliver a written notice of the nature of the dispute to the Company within 30
days following receipt of such general release.  Benefits shall be deemed
forfeited if the release (or a written notice of a bona fide dispute) is not
executed and delivered to the Company within the time specified herein. 

Termination of employment, or words of similar import, used in this Agreement
means, for purposes of any payments under this Agreement that are payments of
deferred compensation subject to Section 409A of the Code, “separation from
service” as defined in Section 409A of the Code and the regulations promulgated
thereunder.

(f)        For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments

SURVIVAL.  

Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 17 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.

NO CONFLICT; REPRESENTATIONS AND WARRANTIES.  

--------------------------------------------------------------------------------

The Executive represents and warrants that, to the best of his knowledge and
belief, (i) the information (written and oral) provided by the Executive to the
Company in connection with obtaining employment with the Company or in
connection with the Executive's former employments, work history, circumstances
of leaving former employments, and educational background, is true and complete,
(ii) he has the legal capacity to execute and perform this Agreement, (iii) this
Agreement is a valid and binding obligation of the Executive enforceable against
him in accordance with its terms, (iv) the Executive's execution, delivery or
performance of this Agreement will not conflict with or result in a breach of
any agreement, understanding, order, judgment or other obligation to which the
Executive is a party or by which he may be. bound, written or oral, and (v) the
Executive is not subject to or bound by any covenant against competition,
non-disclosure or confidentiality obligation, or any other agreement, order,
judgment or other obligation, written or oral, which would conflict with,
restrict or limit the performance of the services to be provided by him
hereunder.  The Executive agrees not to use, or disclose to anyone within the
Company, its parents, subsidiaries or affiliates, at any time during his
employment hereunder, any trade secrets or any confidential information of any
other employer or other third party.  Executive has provided to the Company a
true copy of any non-competition obligation or agreement to which he may be
subject.

MISCELLANEOUS.  

Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, addressed to the party concerned at the address
indicated below or to such other address as such party may subsequently give
notice of hereunder in writing:

If to the Company or Holdings:

Everest Global Services, Inc.

Westgate Corporate Center

477 Martinsville Road

P.O. Box 830 Liberty Corner,

New Jersey 07938-0830

 

Attention: General Counsel

If to Executive:

R.J. Jabbour

107 Washington Street

Morristown, NJ, 07960

 

Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.

Law Governing.  This Agreement shall be deemed a contract made under and for all
purposes shall be construed in accordance with, the laws of the State of New
Jersey without reference to the principles of conflict of laws.

--------------------------------------------------------------------------------

Jurisdiction.  Subject to Section 9 above, (i) in any suit, action or proceeding
seeking to enforce any provision of this Agreement or for purposes of resolving
any dispute arising out of or related to this Agreement (including Sections 12
and 13 or the transactions contemplated by this Agreement), the Company and the
Executive each hereby irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of New Jersey or any of the state courts of
the State of New Jersey; (ii) the Company and the Executive each hereby waives,
to the fullest extent permitted by applicable law, any objection which it or he
may now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum; (iii) process in
any such suit, action or proceeding may be served on either party anywhere in
the world, whether within or without the jurisdiction of such court, and,
without limiting the foregoing, each of the Company and the Executive
irrevocably agrees that service of process on such party, in the same manner as
provided for notices in Section 17(a) above, shall be deemed effective service
of process on such party in any such suit," action or proceeding; and (iv)
WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

Headings.  The Section headings contained in this Agreement are for convenience
of reference only and are not intended to determine, limit or describe the scope
or intent of any provision of this Agreement.

Number and Gender.  Whenever in this Agreement the singular is used, it shall
include the plural if the context so requires, and whenever the feminine gender
is used in this Agreement, it shall be construed as if the masculine, feminine
or neuter gender, respectively, has been used where the context so dictates,
with the rest of the sentence being construed as if the grammatical and
terminological changes thereby rendered necessary have been made.

Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous understandings and agreements, written
or oral, between and among them respecting such subject matter.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but both of which taken together shall constitute
one instrument.

Amendments.  This Agreement may not be amended except by a writing executed by
each of the parties to this Agreement.

No Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer as may be specifically designated by the
Company.  No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(j)         Expenses. The Company agrees to pay and/or reimburse Executive for
reasonable legal fees and expenses incurred by Executive in negotiating and
entering into this Agreement, within thirty (30) days after the Company's
receipt of the invoices therefor.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

--------------------------------------------------------------------------------

EVEREST GLOBAL SERVICES, INC.                       

                                                                                               
 

 

 

 

/s/ JUAN C. ANDRADE                                                          /s/
MARK KOCIANCIC_

Juan C. Andrade                                              
                       Mark Kociancic

President & CEO

 

 

--------------------------------------------------------------------------------